NOT FOR PUBLICATION                           FILED
                                                                         AUG 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE REBERGER,                                 No. 19-16143

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00551-MMD-
                                                CBC
 v.

MICHAEL KOEHN, ESP General                      MEMORANDUM*
Practioner; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Nevada state prisoner Lance Reberger appeals pro se from the district

court’s denial of his post-judgment motion for reconsideration in his 42 U.S.C.

§ 1983 action alleging deliberate indifference and retaliation. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion in denying Reberger’s motion

for reconsideration because Reberger failed to establish any basis for such relief.

See id. at 1262-63 (grounds for reconsideration under Federal Rules of Civil

Procedure 59 and 60(b)).

      We do not consider Reberger’s contentions regarding the district court’s

grant of summary judgment because Reberger failed to file a timely notice of

appeal or a timely post-judgment tolling motion. See Fed. R. App. P. 4(a)(1)(A) (a

notice of appeal must be filed within 30 days of judgment); Fiester v. Turner, 783

F.2d 1474, 1475 (9th Cir. 1986) (under Rule 4(a)(4), an untimely post-judgment

motion does not toll the time to appeal from the judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Reberger’s request for judicial notice, set forth in the reply brief, is denied.

      AFFIRMED.




                                           2                                      19-16143